Case: 21-50520       Document: 00516106273            Page: 1      Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             November 23, 2021
                                   No. 21-50520                                 Lyle W. Cayce
                               consolidated with                                     Clerk
                                   No. 21-50521
                                 Summary Calendar


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Jose Arnulfo Pulido-Mendez,

                                                               Defendant—Appellant.


                   Appeals from the United States District Court
                     for the for the Western District of Texas
                                 No. 4:19-CR-221-1
                                  No. 4:21-CR-47-1



   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          In 2021, Jose Pulido-Mendez pleaded guilty of illegal reentry in viola-



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50520      Document: 00516106273          Page: 2   Date Filed: 11/23/2021




                                      No. 21-50520
                                    c/w No. 21-50521
   tion of 8 U.S.C. § 1326 and was sentenced to 21 months of imprisonment and
   a three-year term of supervised release (“SR”). At the time of the offense,
   Pulido-Mendez was serving a three-year term of SR resulting from a 2019
   illegal-reentry conviction. Based on the new illegal-reentry offense, the dis-
   trict court revoked Pulido-Mendez’s prior term of SR and sentenced him to
   14 months of imprisonment, to be served consecutively to the 21-month
   term.
           In this consolidated appeal of both judgments, Pulido-Mendez chal-
   lenges only the sentence he received following his guilty plea conviction on
   the new illegal-reentry offense. He makes no argument challenging the revo-
   cation of his SR or the sentence imposed upon revocation. He has thus aban-
   doned any such challenge by failing to brief it. See Yohey v. Collins, 985 F.2d
   222, 224−25 (5th Cir. 1993).
           With respect to his new illegal-reentry sentence, Pulido-Mendez
   asserts, for the first time, that the sentencing enhancement in 8 U.S.C.
   § 1326(b) is unconstitutional because it increases the statutory maximum
   sentence based on the fact of a prior felony conviction neither alleged in the
   indictment nor found by a jury beyond a reasonable doubt. He contends that,
   if the § 1326(b) enhancement is unconstitutional, he is subject to no more
   than two years of imprisonment under § 1326(a) and, thus, one year or less
   of SR. See 18 U.S.C. §§ 3559(a)(5), 3583(b)(3).
           Pulido-Mendez concedes that his challenge is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. Agreeing that the issue is foreclosed,
   the government has moved for summary affirmance or, in the alternative, for
   an extension of time to file a brief.
           As the government maintains and Pulido-Mendez concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres, id. at 239−47. See




                                           2
Case: 21-50520     Document: 00516106273            Page: 3   Date Filed: 11/23/2021




                                    No. 21-50520
                                  c/w No. 21-50521
   United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v.
   Pineda-Arrellano, 492 F.3d 624, 625−26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments are AFFIRMED. The government’s alternative motion for
   an extension of time to file a brief is DENIED.




                                         3